74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Juan Hernandez FLORES, Appellant,v.UNITED STATES of America, Appellee.
No. 95-2795.
United States Court of Appeals, Eighth Circuit.
Jan. 25, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Juan Hernandez Flores appeals the district court's1 order denying his 28 U.S.C. Sec. 2255 motion.  Having reviewed the record and the parties' briefs, we conclude that no error of law appears, and that the district court did not abuse its discretion in not holding an evidentiary hearing, see Engelen v. United States, 68 F.3d 238, 240 (8th Cir.1995).  We decline to address Flores's other arguments raised for the first time on appeal.  See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.1995).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota